Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s reply filed on 6/28/2021 is acknowledged. Claims 1-21 were pending. Claims 10-13 and 15-21 were withdrawn.
Claim 3 has been canceled. Claim 1, 2, and 4-8 have been amended. Claims 22-27 have been added.
Currently, claims 1-2, 4-27 are pending.
Claims 1, 2, 4-9, 14, and 22-27 are under examination.

Objections Withdrawn
The objection of claim 8 for reciting the phrase “the heterodimeric protein” is withdrawn in view of the Applicant’s amendment of the phrase to “the bispecific antibody”.

Rejections Withdrawn
All previous rejections of claim 3 is moot in view of the Applicant’s cancelation of claim 3.
The provisional rejection of Claims 1-9 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 56-66, 70-71, and 100 of copending Application No. 16/264,371 is withdrawn in view of the Applicant’s Terminal Disclaimer filed 6/28/2021, which has been approved.

Rejections Maintained/New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 15-22, 23, and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Base claims 1 and 5 are directed to an antibody that binds to CD70 comprising VH CDR1, VH CDR2, VH CDR3, VL CDR1 VL CDR2, and VL CDR3 comprising distinct species of CDR sequences recited in parts (a)-(tt).  However, each species of CDR sequences listed in the parts (a)-(tt) recite more than 6 sequences, specifically multiple VH CDR1 sequences and VH CDR2 sequences.  It is unclear how each of the VH CDR1, VH CDR2, VH CDR3, VL CDR1 VL CDR2, and VL CDR3 sequences are selected from the sequences recited in each species of CDR sequences as recited in parts (a)-(tt) .  Thus, the metes and bounds of the claims are unclear. 	
Claims 6, 7, and 15-22, 23, and 25-26, are rejected by virtue of dependence.


Improper Markush Group Rejection
2.	Claims 1-2, 4-9, and 14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or

In regards to the Markush groupings of claims 1 and 5, the alternatives (recited VL CDRs, VH CDRs in parts a-tt) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use to each other.  Antibodies with different CDRs have different sequences, result in different structures, and bind to different epitopes, as such are not functionally equivalent. Antibodies that bind to different epitopes will induce different in vivo responses. Antibodies that bind to a certain epitope of a protein may act as antagonist of that protein, while antibodies that bind to other epitopes of that same protein may act as agonists of that protein, and even further, antibodies that bind to certain other epitopes of that same protein may not induce any effect at all. As such, antibodies that have different VHs and VLs which bind to different epitopes would give rise to different in vivo responses, and may not be regarded as functionally equivalent 
In regards to the Markush groupings of claims 2 and 4, the alternatives (recited VLs and VHs in parts a-tt) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use. Different VHs and VLs have different CDR sequences, result in different structures, and bind to different epitopes, and as such are not functionally equivalent for the reasons discussed supra. 
In regards to the Markush groupings of claims 1 and 5, the recited SEQ ID NOs of the VL CDR and VH CDR species in parts a-tt do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature. Different CDR sequences, result in different structures, and bind to different epitopes, and as such are not functionally equivalent, for the reasons discussed supra.
In regards to the Markush groupings of claims 1, 2, 4, and 5, the species in each of the parts a-tt do not share the same substantial structural feature of 6 CDRs. Each recited species in parts a-tt has different sequences in regards to their 6 CDRs. Therefore, in regards to claims 1, 2, 4, and 5, the recited species do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
Thus, the Markush groupings of VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 1; VH and VL amino acid sequences in claim 2; VH and VL amino acid sequences in claim 4; VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 5 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use.
Although Applicant argues that “each set shares with each other set the structural similarity that each comprises a complete set of CDRs. Each CDR in each set occupies a specific structural position within the recited antigen binding molecule. For example, each VH CDR1 occupies the heavy chain CDR1 position, each VH CDR2 occupies the heavy chain CDR2 position, etc.” and that each set "specifically bind[ing] to Cluster of Differentiation 70 (CD70)", Examiner maintains that each set of CDRs comprise different sequences, and thus different CDRs which have different sequences bind to different epitopes, as such are not functionally equivalent.
Applicant may provide evidence indicating these antibodies are functionally equivalents by showing that they all bind to the same epitope, are derived from the same parental antibody, and/or mediate similar in vivo effects.

Applicant’s Arguments against Rejection of Claims 1-2, 4-9, and 14 for Improper Markush Group
Applicant argues that with respect to claim 1, as amended herein, recites an antibody that comprises a heavy chain variable (VH) region comprising a VH complementarity determining region one (CDR1), a VH CDR2, and a VH CDR3, and a light chain variable (VL) region comprising a VL CDR1, a VL CDR2, and a VL CDR3, wherein the VH CDR1, VH CDR2 and VH CDR3 and the VL CDR1, VL CDR2 and VL CDR3 comprise, respectively, the amino acid sequences selected from one of a list of forty-six sets of six complementarity determining regions (CDRs), specifically a heavy chain CDR1, CDR2 and CDR3 and a light chain CDR1, CDR2 and CDR3. For example, CDR set "a)" of claim 1 comprises a VH CDR1 having an amino acid sequence selected from SEQ ID NOs: 49-51, a VH CDR2 having an amino acid sequence selected from SEQ ID NOs: 52-53, a VH CDR3 having an amino acid sequence of SEQ ID NO: 54, a VL CDR1 having an amino acid sequence of SEQ ID NO: 193, a VL CDR2 16 having an amino acid sequence of SEQ ID NO: 194 and a VL CDR3 having an amino acid sequence of SEQ ID NO: 195. 
Each set shares with each other set the structural similarity that each comprises a complete set of CDRs. Each CDR in each set occupies a specific structural position within the recited antigen binding molecule. For example, each VH CDR1 occupies the heavy chain CDR1 position, each VH CDR2 occupies the heavy chain CDR2 position, etc. The specification discusses some aspects of the structural commonalities of VH CDR1s, VH CDR2s, etc. at, for example, page 11, line 14 to page 12, line 20, which states in part, for example, as follows: 
As known in the art, the variable regions of the heavy and light chain each consist of four framework regions (FR) connected by three complementarity determining regions (CDRs) also 
Each set of six CDRs functions in promoting and/or participating in the recited antibody's "specifically bind[ing] to Cluster of Differentiation 70 (CD70)" (see claim 1). As the specification states, "[t]he CDRs in each chain are held together in close proximity by the FRs and, with the CDRs from the other chain, contribute to the formation of the antigen binding site of antibodies." Specification at 11, 11. 18-20 (emphasis added). 
In sum, the claim-recited sets of six CDRs "share a single structural similarity as well as a common use." Amended claim 1 therefore does not recite an improper Markush grouping of alternatives.
Response to Arguments
Applicant’s arguments have been considered, but are not considered persuasive. 
In regards to the Markush groupings of claims 1 and 5, the alternatives (recited VL CDRs, VH CDRs in parts a-tt) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use to each other.  Antibodies with different CDRs have different sequences, result in different structures, and bind to different epitopes, as such are not functionally equivalent. Antibodies that bind to different epitopes will induce different in vivo responses. Antibodies that bind to a certain epitope of a protein may act as antagonist of that protein, while antibodies that bind to other epitopes of that same protein may act as agonists of that protein, and even further, antibodies that bind to certain other epitopes of that same protein may not induce any effect at all. As such, antibodies that have different VHs and VLs which bind to different epitopes would give rise to different in vivo responses, and may not be regarded as functionally equivalent 
Different VHs and VLs have different CDR sequences, result in different structures, and bind to different epitopes, and as such are not functionally equivalent for the reasons discussed supra. 
In regards to the Markush groupings of claims 1 and 5, the recited SEQ ID NOs of the VL CDR and VH CDR species in parts a-tt do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature. Different CDR sequences, result in different structures, and bind to different epitopes, and as such are not functionally equivalent, for the reasons discussed supra.
In regards to the Markush groupings of claims1, 2, 4, and 5, the species in each of the parts a-tt do not share the same substantial structural feature of 6 CDRs. Each recited species in parts a-tt has different sequences in regards to their 6 CDRs. Therefore, in regards to claims1, 2, 4, and 5, the recited species do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
Thus, the Markush groupings of VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 1; VH and VL amino acid sequences in claim 2; VH and VL amino acid sequences in claim 4; VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 5 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use.
Although Applicant argues that “each set shares with each other set the structural similarity that each comprises a complete set of CDRs. Each CDR in each set occupies a specific structural position within the recited antigen binding molecule. For example, each VH CDR1 occupies the heavy chain CDR1 position, each VH CDR2 occupies the heavy chain CDR2 position, etc.” and that each set "specifically different CDRs which have different sequences bind to different epitopes, as such are not functionally equivalent.
Applicant may provide evidence indicating these antibodies are functionally equivalents by showing that they all bind to the same epitope, are derived from the same parental antibody, and/or mediate similar in vivo effects.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 5-7, 14, 22, 23, 25, and 26 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	Claims 1, 5-7, 14, 22, 23, 25, and 26 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for an isolated antibody, 

Applicant’s Arguments against Rejection under 35 U.S.C. 112(a) Written Description and Enablement Requirement
Applicant points out that the claims as amended herein require that the recited antibodies comprise six CDRs from a “single parental antibody.”

Response to Arguments
	Applicant’s arguments and amendments have been considered, but are not found to be persuasive. Although Applicant claims the amended claims recite six CDRs from a single parental antibody, the recited SEQ ID NOs for the CDRs, Applicant’s amended claims recite CDRs from different numbering systems (e.g. Kabat, Chothia, Extended).

    PNG
    media_image1.png
    263
    652
    media_image1.png
    Greyscale


The claims must recite six CDRs from a single parental antibody, based on a single consistent numbering system. The current amended claims allows for a mixing and matching of CDR sequences based on different numbering systems (e.g. SEQ ID NO: 49, SEQ ID NO: 53, and SEQ ID NO: 54).

Claim Objections
5.	Claims 24 and 26 are objected to as being dependent on a rejected claim.

Allowable Subject Matter
6.	Claims 24 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an antibody wherein the VL region comprises the amino acid sequence of SEQ ID NO: 17 and the VH region comprises the amino acid sequence of SEQ ID NO: 18.

Closest Prior Art
7.	The closest prior art is Rattel (US20170349668A1, published 12/07/2017), which discloses SEQ ID NO: 1293 and SEQ ID NO: 892 (See below). However, SEQ ID NOs: 1293 and 892 of Rattel do not have the same sequences as instant SEQ ID NOs: 17-18, and further, SEQ ID NO: 1293 corresponds to the VL of FL_37 and SEQ ID NO: 892 corresponds to the VH of DL_14, which are not the same antibody.

SEQ ID NO: 1293 of Rattel against Instant SEQ ID NO: 17

    PNG
    media_image2.png
    110
    510
    media_image2.png
    Greyscale

SEQ ID NO 892: of Rattel against Instant SEQ ID NO: 18


    PNG
    media_image3.png
    169
    522
    media_image3.png
    Greyscale




Conclusion
8. 	Claims 24 and 26 are objected to as being dependent on a rejected claim.
9.	No claims are allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE WU/Supervisory Patent Examiner, Art Unit 1643